DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 – 3, 5 – 12, 14, 15, and 17 – 20 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 04/08/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/08/2022 is fully withdrawn.  Claim 13, directed to a vibration transmitter is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Megan Doughty on 08/12/2022.


The application has been amended as follows: 
1. (Currently Amended) A vibration transmitter comprising: 
a proximal end extending portion that extends along a central axis from a proximal end to a distal end, and is configured to receive longitudinal vibration of ultrasonic vibration generated by an ultrasonic vibrator fixed to the proximal end; 
a supported portion that: (i) is provided on a distal end portion of the proximal end extending portion along the central axis, (ii) located on an outer periphery of a node of vibration on the central axis or on an outer periphery near the node of the vibration while the longitudinal vibration is being transmitted along the central axis, (iii) protrudes outward in a radial direction orthogonal to the central axis, and (iv) is supported by a housing; 
a distal end extending portion that: (i) is disposed on a distal end portion 
a first relay provided between the supported portion and the proximal end extending portion; and 
a second relay provided between the supported portion and the distal end extending portion, wherein: 
the second relay includes a horn that having an outer diameter at a position continuously adjacent to the supported portion that is larger than: 
an outer diameter of the first relay at a position continuously adjacent to the supported portion, and 
the outer diameter of the distal end extending portion;
the horn is configured to expand an amplitude of vibration output from a distal end of the distal end extending portion to be larger than a maximum amplitude at an antinode of vibration in the first relay or the proximal end extending portion while the longitudinal vibration is being transmitted ; and
wherein the first relay and the second relay are shaped such that, while the longitudinal vibration is being propagated to the vibration transmitter: 
a displacement distribution of the first relay and a displacement distribution of the second relay at positions distant from the central axis in the radial direction are balanced with respect to the supported portion, and 
displacement of the supported portion in a direction along the central axis is prevented.


4. (Cancelled).


6. (Currently Amended) The vibration transmitter according to claim 1, wherein the first relay includes a horn that is connected to the supported portion and is configured to expand the the 


8. (Currently Amended) The vibration transmitter according to claim 1, wherein the distal end extending portion includes, at the that is connectable on the portion 


11. (Currently Amended) An ultrasonic transducer structure comprising: 
the vibration transmitter according to claim 1; 
wherein the 
a pressing body that holds the ultrasonic vibrator in a space between the pressing body and the proximal end of the vibration transmitter, and presses the ultrasonic vibrator toward the proximal end of the vibration transmitter.


12. (Currently Amended) A medical device comprising: 
the ultrasonic transducer structure according to claim 11; and 
wherein the 


13. (Currently Amended) A vibration transmitter comprising: 
a proximal end extending portion that extends along a central axis from a proximal end to a distal end, and is configured to receive longitudinal vibration of ultrasonic vibration generated by an ultrasonic vibrator fixed to the proximal end; 
a supported portion that: (i) is provided on a distal end portion along the central axis, (iii) protrudes outward in a radial direction orthogonal to the central axis, and (iv) is supported by a housing; 
a distal end extending portion that: (i) is disposed on a distal end portion 
a first relay provided between the supported portion and the proximal end extending portion; and 
a second relay provided between the supported portion and the distal end extending portion, the first relay and the second relay being shaped such that, while the longitudinal vibration of the ultrasonic vibration is being propagated: 
stress distributions in the first relay and second relay at positions distant from the central axis in the radial direction become symmetric with respect to the supported portion along the central axis, and 
an occurrence of moments in the supported portion is prevented to thereby prevent vibration of the supported portion.


16. (Cancelled).


18. (Currently Amended) The medical device according to claim 12, wherein the first relay includes a horn that is connected to the supported portion and is configured to expand the the distal end extending portion to be larger than the 


20. (Currently Amended) The medical device according to claim 12, wherein the distal end extending portion includes, at the the portion along the central axis.





Allowable Subject Matter
Claims 1 – 3, 5 – 15, and 17 – 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination with fails to disclose or make obvious the vibration transmitter device of independent claims 1 and 13:
The device of claim 1 comprises a proximal extending portion configured to receive longitudinal vibration of ultrasonic vibration generated by an ultrasonic vibrator fixed to the proximal end of the proximal extending portion, a supported portion on a distal end portion of the proximal end extending portion which is located at or near an outer periphery of a node, protrudes radially outward, and is supported by a housing, a first relay between the support portion and the proximal end extending portion, a second relay between the support portion and a distal extending portion disposed on a distal end portion of the supported portion; the device further comprises wherein the first and second relays are shaped such that while longitudinal vibration is being propagated to a vibration transmitter, a displacement distribution of the first relay and a displacement distribution of the second relay at positions distant from the central axis in the radial direction are balanced with respect to the supported portion such that the displacement of the supported portion in  direction along the central axis is prevented.
The device of claim 13 comprises a proximal extending portion configured to receive longitudinal vibration of ultrasonic vibration generated by an ultrasonic vibrator fixed to the proximal end of the proximal extending portion, a supported portion on a distal end portion of the proximal end extending portion which is located at or near an outer periphery of a node, protrudes radially outward, and is supported by a housing, a first relay between the support portion and the proximal end extending portion, a second relay between the support portion and a distal extending portion disposed on a distal end portion of the supported portion; the device further comprises wherein the first and second relays are shaped such that stress distributions in the first and second relays at positions distant from the central axis in the radial direction become symmetric with respect to the supported along the central axis such that an occurrence of moments in the supported portion is prevented to thereby prevent vibration of the supported portion.
The closest prior art with respect to claim 1 and 13, Robertson (US 20110196402 A1), discloses a vibration transmitter (ultrasonic cutter) (abstract) comprising a proximal end extending portion (see annotated Fig. 11) configured to receive a longitudinal vibration of ultrasonic vibration generated by an ultrasonic vibrator (ultrasonic generator 12) (paragraph [0065]) fixed to the proximal end of the proximal end extending portion (Examiner’s note: the ultrasonic generator is fixed to the proximal end of the extending portion via conductors 665 – paragraph [0065]), a supported portion (see annotated Fig. 11) that is provided at a node (node “N”) (paragraph [0065], annotated Fig. 11, and Fig. 11), protrudes radially outward (see Fig. 11), and is supported by a housing (housing 602) (Examiner’s note: the supported portion is supported by the housing via the various connections between the inner mechanisms within the housing and the housing shell itself), a distal extending portion (see annotated Fig. 11) that is disposed on a distal end portion of the supported portion (see annotated Fig. 11), a first relay (see annotated Fig. 11) between the supported portion and the proximal extending portion (see annotated Fig. 11), a second relay (see annotated Fig. 11) between the supported portion and the distal extending portion (see annotated Fig. 11). However, Robertson fails to disclose or make obvious [claim 1] (i) wherein the first and second relays are shaped such that while longitudinal vibration is being propagated to a vibration transmitter, a displacement distribution of the first relay and a displacement distribution of the second relay at positions distant from the central axis in the radial direction are balanced with respect to the supported portion such that the displacement of the supported portion in  direction along the central axis is prevented; and [claim 13] (ii) wherein the first and second relays are shaped such that stress distributions in the first and second relays at positions distant from the central axis in the radial direction become symmetric with respect to the supported along the central axis such that an occurrence of moments in the supported portion is prevented to thereby prevent vibration of the supported portion. Robertson does not disclose the stress distribution across the denoted supported portion, nor does Robertson disclose the displacement distribution between the first relay and the second relay. The applicant achieves the balanced displacement distribution and the symmetrical stress distribution across the supported portion via the given shape of the relays, and furthermore the vibration transmitter of Robertson is specifically designed to be the shape as discussed, so that the vibrations will propagate to achieve a desired result. Therefore, it would not be obvious to alter or modify the shape of the vibration transmitter such that the claimed limitations were met, because this would render the vibration transmitter of Robertson in operable for its intended purpose.

    PNG
    media_image1.png
    439
    647
    media_image1.png
    Greyscale

Annotated Figure 11 of Roberston

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/Examiner, Art Unit 3771               


/Ryan J. Severson/Primary Examiner, Art Unit 3771